DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.

Response to Arguments
 Regarding the arguments against the rejection of claims 1, 2, 4-12, 14-23 under 35 USC 101, the Applicant argues that the recited abstract idea of a mental process can not be performed mentally. The Examiner respectfully disagrees. Under broadest reasonable interpretation, the increasing number of patient for the cohort study can be practical enough for the process to be performed mentally. 
	Applicant argues the recited claims claim a practical function. The Examiner respectfully disagrees. Identifying an increasing number of patients, similar phenotype vectors being selected, and repeating until the phenotype vectors are within the error recite steps that are indictive of the abstract idea. 

Regarding the arguments against the rejection of claims 1, 2, 4, 6-10, 11, 12, 14, 16-20 and 21 under 35 USC 102(a) and claims 5 and 15 under 35 USC 103, the arguments are persuasive and therefore the rejections are withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-12, 14-23 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are related to a system. Claims 11-20 are related to a method. Accordingly, claims 1-20 are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A system to select a cohort for use in observational tests, the system comprising: 
a computer configured to: 
configure, using a central processing unit (CPU), a phenotype vector structure based on cohort definitions using a format and fields in a plurality of patient, medical, and claims databases; 
prepare one or more phenotype vectors, by the CPU, using the phenotype vector structure wherein the CPU combines the configured phenotype vector structure with time-based criteria, event-based criteria, and the unique patient key for a respective patient for the observational tests, wherein the time-based criteria is independent of the event-based criteria, wherein the event-based criteria includes a medical condition of the respective patient, wherein the unique patient key includes characteristics associated with the respective patient , wherein the configured phenotype vector structure includes: 
a field to uniquely associate the phenotype vectors to the respective patient, 
a plurality of demographic fields, each to describe a respective demographics aspect of the respective patient, 
a plurality of phenotype-based fields to indicate relevance of a respective demographic field to the respective patient, and 
a child phenotype vector to recursively define a phenotype-based field; and 
select one or more of the plurality of phenotype vectors that are within a predetermined error from the configured cohort definitions to form the cohort.

The Examiner submits that the foregoing underlined limitations constitute a “mental process” because grouping patients together and forming cohorts with a vector structure can be made by considering information such as time based considerations, event based criteria such as medical conditions, the patient’s ID that includes characteristics of the respective patient, respective demographics, information related to the patient that requires calculation, phenotypes dimensions such as indicating the patient has a certain disease or not, and a description defining a phenotype-based field. When considering these factors, patients that closely resemble the cohort definitions as defined above (within a certain threshold of error) can be selected to be part of the cohort for observational tests.  These steps are observations and judgements that can be performed mentally in the human mind and with the aid of pen and paper to draw and model the vector structures. 

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., computer) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea. The abstract idea recited in claims 1-10 is similar to that of claims 11-20.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract.

Claim 2, 12 further describes the abstract idea of identifying patients for a cohort study. Claims 4, and 8-10, 14, 18, 19, 20, further describe the features that are used to determine patients place in the cohort. Claim 5, 15 recites the use of calculating the Euclidean distance, which can be performed mentally or by pen  and paper. Claims 6, 7, 16, 17 further describes how the error used in the abstract idea is constructed. Claim 23 recites additional features that are considered in structuring the vector considering the predetermined error to combine the criteria, therefore further defined the abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system to select a cohort for use in observational tests, the system comprising: 
a computer configured to: (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
configure, using a central processing unit (CPU) (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), a phenotype vector structure based on cohort definitions using a format and fields in a plurality of patient, medical, and claims databases (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec); 
prepare one or more phenotype vectors, by the CPU (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), using the phenotype vector structure wherein the CPU combines the configured phenotype vector structure with time-based criteria, event-based criteria, and the unique patient key for a respective patient for the observational tests, wherein the time-based criteria is independent of the event-based criteria, wherein the event-based criteria includes a medical condition of the respective patient, wherein the unique patient key includes characteristics associated with the respective patient wherein the configured phenotype vector structure includes: 
a field to uniquely associate the phenotype vectors to a patient, 
a plurality of demographic fields, each to describe a respective demographics aspect of the patient, 
a plurality of phenotype-based fields to indicate relevance of a respective phenotype-based dimension to the patient, and 
a child phenotype vector to recursively define a phenotype-based field; and 
select two or more of the plurality of phenotype vectors that are within a predetermined error from the configured cohort definitions to form the cohort.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of a computer system with memory and a CPU, the Examiner submits that these limitations amount to merely using a computer and/or computer components as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitation of based on cohort definitions using a common format and fields in a plurality of patient, medical, and claims databases, this is merely a pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering definitions by gathering data from a database to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to select a patient cohort, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claim 11 do not recite additional elements that integrate the judicial exceptions into a practical application.

Additionally, claim 21 recites the use of training from data from the database and claim 22 recites a further explanation of the databases, and thus merely amount to generic computer component operations.
 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of a computer system with memory and a CPU, the Examiner submits that these limitations amount to merely using a computer and/or computer components as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitation of based on cohort definitions using a common format and fields in a plurality of patient, medical, and claims databases, this is merely a pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering definitions by gathering data from a database to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1, 2, 4-12, 14-23 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        5/25/22